Case 1:13-cv-00238-TFM-C Document 47 Filed 11/23/20 Page 1 of 2                      PageID #: 187




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

SE PROPERTY HOLDINGS, LLC,                    )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       CIV. ACT. NO. 1:13-cv-00238-TFM-C
                                              )
JOHN F. CAMPBELL,                             )
                                              )
       Defendant.                             )

                                             ORDER

       Pending before the Court is the Motion for Substitution of Parties (Doc. 44, filed 10/6/20)

filed by Radiance Capital Receivables Twelve, LLC. The motion requests that Radiance Capital

Receivables Twelve, LLC be substituted for SE Property Holdings, LLC as Plaintiff in this action.

In support, they attach a Bill of Sale showing that SE Property Holdings LLC did “sell, assign,

transfer and convey…all rights, title and interests” the debt as pertains to the judgment against

John F. Campbell in the amount of $317,135 to Radiance Capital Receivables Twelve, LLC.

       Where an interest is transferred, Rule 25(c) permits an action to be continued “by or against

the original party unless the court, on motion, orders the transferee to be substituted in the action

or joined with the original party.” FED. R. CIV. P. 25(c). Rule 25 requires that a motion to

substitute be served on the parties and in accordance with Fed. R. Civ. P. 25(a)(3). Consequently,

Rule 25 also contemplates a hearing on a motion to substitute. See FED. R. CIV. P. 25(a)(3) (“A

motion to substitute, together with a notice of hearing, must be served on the parties”).

       In this case, the matter has been concluded, but Radiance Capital Receivables Twelve, LLC

presumably seeks substitution to enforce collection on the judgment. The Court provided the

Defendant John F. Campbell the opportunity to show cause why the motion should not be granted



                                            Page 1 of 2
Case 1:13-cv-00238-TFM-C Document 47 Filed 11/23/20 Page 2 of 2                   PageID #: 188




and/or why a hearing may be needed. Defendant’s response to the motion to substitute was due

on or before November 13, 2020. No response was filed so the Court considers that the motion is

unopposed.

       The Court reviewed the evidence attached to the motion. Based on the Bill of Sale, it is

clear that Radiance Capital Receivables Twelve, LLC is the successor in interest to SE Property

Holdings, LLC.     Therefore, the Motion for Substitution of Parties (Doc. 44) is GRANTED.

Radiance Capital Receivables Twelve, LLC is substituted for SE Property Holdings, LLC, as the

named Plaintiff in this action.

       The Clerk of Court is DIRECTED to provide a copy of this order to the counsel listed on

the docket sheet for John F. Campbell as well as directly to John F. Campbell at the address

provided on the motion’s certificate of service. This matter remains otherwise closed.

       DONE and ORDERED this the 20th day of November 2020.

                                                    /s/Terry F. Moorer
                                                    TERRY F. MOORER
                                                    UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
